                                                            Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                        1   Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                            SNELL & WILMER L.L.P.
                                                        2   50 West Liberty Street, Suite 510
                                                            Reno, NV 89501-1961
                                                        3   Telephone: (775) 785-5440
                                                            Facsimile: (775) 785-5441
                                                        4   Email: jwillis@swlaw.com
                                                                    nkanute@swlaw.com
                                                        5
                                                            Attorneys for Plaintiffs Wells Fargo Bank, N.A.
                                                        6   and Federal National Mortgage Association
                                                        7
                                                                                           UNITED STATES DISTRICT COURT
                                                        8
                                                                                                   DISTRICT OF NEVADA
                                                        9
                                                            WELLS FARGO BANK, N.A.; FEDERAL                       Case No.:    2:17-cv-01344-RFB-VCF
                                                       10   NATIONAL MORTGAGE ASSOCIATION;
                                                       11                                                           STIPULATION AND ORDER TO
                                                                                     Plaintiffs,                    EXTEND THE TIME TO REPLY IN
                                                       12   vs.                                                     SUPPORT OF MOTION FOR
                   50 WEST LIBERTY STREET, SUITE 510




                                                                                                                    SUMMARY JUDGMENT AND TO
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13   CHESTNUT BLUFFS AVENUE TRUST;                           RESPOND TO CHESTNUT BLUFFS
                                                            NEVADA ASSOCIATION SERVICES,                            AVENUE TRUST’S MOTION TO
                             LAW OFFICES


                              (775) 785-5440




                                                       14   INC.; COPPER RIDGE COMMUNITY                            DISMISS
Snell &L.L.P.




                                                            ASSOCIATION;
                                                       15

                                                       16                            Defendants.                    (FIRST REQUEST)

                                                       17
                                                                      Plaintiffs Wells Fargo Bank, N.A. and Federal National Mortgage Association
                                                       18
                                                            (“Plaintiffs”) and Defendant Chestnut Bluffs Avenue Trust (“Chestnut”, collectively with
                                                       19
                                                            Plaintiffs, the “Parties”) hereby stipulate and agree, and respectfully request that the Court order,
                                                       20
                                                            that (i) the deadline for Plaintiffs to reply in support of their motion for summary judgment filed
                                                       21
                                                            September 14, 2018 [ECF No. 36] may be extended from November 8, 2018 to November 21,
                                                       22
                                                            2018 and (ii) the deadline for Plaintiffs to respond to Chestnut’s motion to dismiss filed October
                                                       23
                                                            25, 2018 [ECF No. 38] may be extended from November 8, 2018 to November 21, 2018.
                                                       24
                                                                      Plaintiffs are in the process of assessing the arguments made by Chestnut in its response to
                                                       25
                                                            the MSJ and in its MTD and need additional time to do so. Counsel has numerous other
                                                       26
                                                            deadlines that will not allow sufficient time to review and respond to Chestnut’s papers before
                                                       27
                                                            November 8, 2018. Additionally, the Parties would like more time to analyze the potential for
                                                       28


                                                                                                        -1-
                                                            4851-4175-6537
                                                        1   settlement of this matter. Accordingly, good cause exists for the extension.
                                                        2             Based on the foregoing, the Parties respectfully request that the Court grant this
                                                        3   Stipulation.
                                                        4
                                                            DATED this 1st day of November, 2018.                 DATED this 1st day of November, 2018.
                                                        5
                                                            By:/s/Kerry P. Faughnan (with permission)             SNELL & WILMER L.L.P.
                                                        6     Kerry P. Faughnan, Esq.
                                                              Nevada Bar No. 12204                                By:      /s/Nathan G. Kanute
                                                        7     P. O. Box 335361                                          Jeffrey Willis, Esq.
                                                        8     North Las Vegas, Nevada 89033                             Nevada Bar No. 4797
                                                              Attorney for Chestnut Bluffs Avenue Trust                 Nathan G. Kanute, Esq.
                                                        9                                                               Nevada Bar No. 12413
                                                                                                                        50 West Liberty Street, Suite 510
                                                       10                                                               Reno, Nevada 89501
                                                                                                                        Attorneys for Wells Fargo Bank, N.A.
                                                       11                                                               and Federal National Mortgage
                                                       12                                                               Association
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                       15

                                                       16
                                                                      IT IS SO ORDERED.                     ________________________________
                                                       17
                                                                                                            RICHARD F. BOULWARE, II
                                                       18                                                   UNITED STATES DISTRICT JUDGE
                                                                                                         UNITED STATES DISTRICT JUDGE
                                                       19                                                 DATED this 7th day of November, 2018.
                                                                                                         DATED:
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                      -2-
                                                            4851-4175-6537
                                                        1                                     CERTIFICATE OF SERVICE
                                                        2             I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                        3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                        4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                        5
                                                                      DATED: November 1, 2018
                                                        6
                                                                                                           /s/ Lara J. Taylor
                                                        7                                                  An Employee of Snell & Wilmer L.L.P.

                                                        8

                                                        9

                                                       10

                                                       11

                                                       12
                   50 WEST LIBERTY STREET, SUITE 510
          Wilmer
                       RENO, NEVADA 89501-1961




                                                       13
                             LAW OFFICES


                              (775) 785-5440




                                                       14
Snell &L.L.P.




                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28


                                                                                                        -3-
                                                            4851-4175-6537
